Citation Nr: 0822516	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  03-05 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder to 
include scoliosis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had active service from December 1958 to November 
1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2002, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran subsequently relocated and the 
Montgomery, Alabama RO is currently handling the appeal.  

In December 2006, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is associated with the 
claims file.   

In May 2007, the Board remanded the case to the RO for 
additional development, and the case was subsequently 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

In its remand of May 2007, the Board requested the RO to 
arrange for the veteran to undergo a VA examination for the 
purpose of determining the nature and etiology of any current 
back disability.  A preliminary review of the record 
following its return to the Board discloses that the veteran 
underwent a VA examination in June 2007, at which time he was 
diagnosed with lumbar spondylosis.  The examining physician, 
however, did not address the etiologic question posed in the 
Remand, namely, whether it was as likely as not that any back 
disability was caused by, or as to his scoliosis, aggravated 
by, his service.  Instead, the examiner remarked that he was 
unable to resolve the matter without resort to speculation.  
The provisions of 38 C.F.R. § 3.102 state that service 
connection may not be based on a resort to speculation.  

As the examiner was not responsive to the remand question, 
under Stegall v. West, 11 Vet. App. 268, 271 (1998), the case 
must once again be returned to ensure compliance with the 
Board's directive.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the claims file 
to the VA examiner who prepared the June 
2007 examination report of the veteran, 
and request that a supplemental report be 
prepared.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that any back 
disability was caused by, or in reference 
to his scoliosis was aggravated by, his 
service.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  

If the VA examiner is unavailable or 
unable to provide a response other than to 
resort to speculation, request another 
qualified examiner to review the file and 
address the question posed in this case.  
If a VA examination is deemed necessary to 
answer the question, then the RO should 
arrange for the veteran to undergo another 
VA examination to determine the nature and 
etiology of any current back disability.  
In that event, the claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

2.  After completing the requested 
development, the RO should again review 
the record and readjudicate the claim.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case.  An appropriate 
time should be given for them to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


